DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive. Applicant argues (page 8, “Remarks”):
while McCorkle recites that "signal parameters could be signal energy, signal-to-noise ratio (SNR), a parameter that is monotonic with signal energy, or a parameter that is monotonic with SNR" (para. 0034), McCorkle does not mention displacement much less disclose or suggest that the notch depth is controlled based upon respiration displacement determined from radar- measured cardiorespiratory motion data. Thus, Morgan in view of McCorkle does not disclose, teach or suggest "adjusting, with the computing device, notch depths of a harmonics comb notch digital filter (HCNDF) based upon the respiration displacement; generating, with the computing device, filtered cardiorespiratory data by filtering the radar-measured cardiorespiratory motion data with the HCNDF; and identifying a heart rate (HR) from the filtered cardiorespiratory data," as recited in claim 1.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (page 9, “Remarks”):
Morgan does not teach or suggest that a chest-wall displacement is determined from the estimated fundamental frequency. Nor does Morgan does not disclose or suggest that the harmonics of the fundamental frequency fo are generated by demodulation. Instead, Morgan teaches that the estimated "fo is received into a harmonic generator 515, which produces harmonics thereof" (para. 0080 and 

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further argues:
McCorkle does not mention amplitude or respiration, much less teach or suggest that notch filter depth is based upon amplitudes of respiration frequencies or ratios of respiration frequencies. Rather, paras. 0034-0035 of McCorkle disclose that the controller 155 generates the notching control signal based on signal parameters (i.e., signal energy, signal-to-noise ratio (SNR), a parameter that is monotonic with signal energy, or a parameter that is monotonic with SNR).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (pages 10-11, “Remarks”):
McCorkle does not mention window or length of time for sampling, much less that notch filter width is based upon a length of a time window over which the signal is measured. Rather, paras. 0034-0035 of McCorkle disclose that the controller 155 generates the notching control signal based on signal parameters (i.e., signal energy, signal-to-noise ratio (SNR), a parameter that is monotonic with signal energy, or a parameter that is monotonic with SNR).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues (page 12, “Remarks”):
while McCorkle recites that "signal parameters could be signal energy, signal-to-noise ratio (SNR), a parameter that is monotonic with signal energy, or a parameter that is monotonic with SNR" (para. 0034), McCorkle does not mention displacement much less disclose or suggest that the notch depth is controlled based upon respiration displacement determined from radar-measured cardiorespiratory motion data. Thus, Morgan in view of McCorkle does not disclose, teach or suggest "signal processing circuitry configured to... determine a respiration displacement from cardiorespiratory motion data based upon the cardiorespiratory motion signal; adjust notch depths of a harmonics comb notch digital filter (HCNDF) based upon the respiration displacement; generate filtered cardiorespiratory data by filtering the cardiorespiratory motion data with the HCNDF; and identify a heart rate (HR) from the filtered cardiorespiratory data," as recited in amended claim 12.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (page 13, “Remarks”):
Morgan does not disclose or suggest determining the respiration displacement from the quadrature signals. Nor does Morgan teach "respiration demodulation-generated (DG) harmonics," much less that the respiration DG harmonics are identified from the radar-measured cardiorespiratory motion data. Morgan discloses estimating the fundamental frequency of the respiration for fo (para. 0084), which is supplied to a harmonic generator 515 to generate harmonics as shown in FIG. 5 of Morgan, but does not disclose that DG harmonics are identified from the radar-measured cardiorespiratory motion data. Nor does Morgan teach that notch depths of a harmonics comb notch digital filter are based upon respiration DG harmonics.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further argues (page 14, “Remarks”):
McCorkle does not mention window or length of time for sampling, much less that notch filter width is based upon a length of a time window over which the signal is measured. Rather, paras. 0034-0035 of McCorkle disclose that the controller 155 
generates the notching control signal based on signal parameters (i.e., signal energy, signal-to- noise ratio (SNR), a parameter that is monotonic with signal energy, or a parameter that is monotonic with SNR). Thus, Morgan in view of McConkle [sic] does not disclose, teach or suggest "notch widths of the HCNDF are based upon a length of a time window over which the cardiorespiratory motion data was determined," as recited in claim 20.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments, see “Remarks”, filed 23 February 2021, with respect to the rejecitions in view of Baheti have been fully considered and are persuasive.  The rejection of claims 11 and 14-15 has been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Morgan et al (U.S. 2009/0278726) “Morgan" in view of McCorkle et al. (U.S. 2007/0076782 Al) "McCorkle". Morgan discloses a system and method for heart rate measurement, comprising: determining, with a computing device ("computation block 525", Fig. 5 - element 525), a respiratory rate (RR) ("respiration signal", [0035]) and respiration displacement ("measurements of chest wall-dynamic motion/displacement", 
Morgan is silent to mention adjusting, with the computing device, the notch depths of a harmonics comb notch digital filter (HCNDF) based upon the respiration displacement and generating, with the computing device, filtered cardiorespiratory data by filtering the radar-measured cardiorespiratory motion data with the HCNDF. However, in a similar field of endeavor, McCorkle describes a method and system for controlling a notching mechanism in which a controller receives one or more signal parameters and based on those parameters, the controller 155 will then generate the notching control signal, which controls one or more notching parameters (e.g., notch frequency, notch depth, notch width, etc.) of a tunable notch in the notching mechanism 110 (McCorkle, [0035]) for the purpose of avoiding interfering signals. (McCorkle, [0006]) The combined efforts of the notch filter and notching mechanism provide the same functions as the HCDNF and from this point on in the prosecution, the notch filter and notching mechanism will be used interchangeably with the HCDNF. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan to include a method and system for controlling a notching mechanism in which the notch depths of the measured frequency are adjusted by a digital notch filter. The system disclosed in Morgan is able to receive cardiorespiratory motion data and generate filtered data, but does not mention that the 
Regarding claim 2, Morgan discloses a method for heart rate measurement and mentions in Par. 0009 that Doppler radar circuitry configured to transmit a Doppler radar signal, receive and demodulate a reflected Doppler radar signal and produce in-phase and quadrature radar output signals representing the reflected Doppler radar signal. A fundamental frequency is estimated from the measured data (chest wall displacement motion data) and the harmonics that are produced from the demodulated Doppler radar signal are respiration signals, thus the signals are respiration DG harmonics.
Regarding claim 3, Morgan discloses a method for heart rate measurement and mentions a respiration fundamental frequency and the respiration DG harmonics ([0009]), but is silent to mention that the notch depths are based upon amplitudes of the respiration fundamental frequency and the respiration DG harmonics or are based upon one or more ratios of the respiration fundamental frequency and the respiration DG harmonics. However, in a similar field of endeavor, McCorkle discloses that the notch depths are based upon amplitudes of measured data ([0035]) for the purpose of avoiding interfering signals ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan to base notch depths upon amplitudes of the respiration fundamental frequency 
Regarding claim 4, Morgan discloses a system and method for heart rate measurement and determining a respiratory rate, but is silent to mention comprising adjusting notch frequencies of the HCDNF, However, in a similar field of endeavor, McCorkle discloses adjusting notch frequencies {[0035]} of the notch filter for the purpose of avoiding interfering signals {[0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan to adjust notch frequencies of the notch filter and notching mechanism, as taught and suggested by McCorkle, to determine a respiratory rate for the purpose of avoiding interfering signals. {[0006]}
Regarding claim 5-7, Morgan discloses a system and method for heart rate measurement and mentions a fundamental frequency of the respiratory rate and the harmonics of the fundamental frequency ("respiration fundamental frequency", Abstract) and second, third, fourth, and fifth harmonic frequencies [a spectrum of harmonic frequencies, Fig. 9A-9C, Fig. 11}, but is silent to mention the notch frequencies of the HCNDF correspond to a fundamental frequency of the RR, the harmonics of the fundamental frequency, and at least four other harmonic frequencies. However, in a similar field of endeavor, McCorkle discloses that control signal values corresponds to notch frequencies (McCorkle, [0043]) for the purpose of avoiding interfering signals (McCorkle, [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan to have the notch frequencies to correspond to the respiration fundamental frequency, the 
Regarding claims 8-10, Morgan discloses a system and method for heart rate measurement and mentions radar-measured cardiorespiratory motion data is obtained over a time frame on the order of 5-30s {[0059]). Par, 0059 also discloses that the frequency of the signals will be altered based on the length of the time window. Morgan is silent to mention that notch widths of the HCNDF are based upon a length of a time window over which the radar-measured cardiorespiratory motion data was obtained, comprising adjusting the notch widths of the HCNDF in response to a change in the length of the time window, the notch widths are reduced in response to an increase in the length of the time window. However, in a similar field of endeavor, McCorkle discloses that the controller 155 will generate the notching control signal, which controls one or more notching parameters (e.g.,, notch frequency, notch depth, notch width, etc.,) of a tunable notch in the notching mechanism 110 (McCorkle, [0035]) for the purpose of avoiding interfering signals (McCorkle, [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan mention that notch widths of the HCNDF are based upon a length of a time window over which the radar-measured cardiorespiratory motion data 'was obtained, comprising adjusting the notch widths of the HCNDF in response to a change in the length of the time window, the notch widths are reduced in response to an increase in the length of the time 'window, as taught and suggested by McCorkle, for the purpose of avoiding interfering signals. (McCorkle, [0006])
Regarding claim 12, Morgan discloses a system and method for heart rate measurement and mentions a system comprising radar circuitry (Claim 15, par. [0011], Fig. 1 -element 110,120,130) configured to transmit a single-tone carrier signal (par, [0052], Fig. 1, element 120) and receive a cardiorespiratory motion signal (par, [0140], Fig. 22 - element 2220) reflected from a monitored subject (par, [0051], Fig, 1-eiernent 140); and signal processing circuitry (Claim 15) configured to: determine a respiration displacement from cardiorespiratory motion data (par, [0078]) based upon the cardiorespiratory motion signal (par, [0050]), Morgan is silent to mention adjusting notch depths HCDNF (based upon the respiration displacement and generate filtered cardiorespiratory data and identifying a heart rate (HR) from the filtered cardiorespiratory data. However, in a similar field of endeavor, McCorkle describes a method and system for controlling a notching mechanism in which a controller receives one or more signal parameters and based on those parameters, the controller 155 will then generate the notching control signal, which controls one or more notching parameters (e.g., notch frequency, notch depth, notch width, etc.) of a tunable notch in the notching mechanism 110 (McCorkle, [0035]) for the purpose of avoiding interfering signals. (McCorkle, [0006]} The combined efforts of the notch filter and notching mechanism provide the same functions as the HCDNF and from this point on in the prosecution, the notch filter and notching mechanism will be used interchangeably with the HCDNF. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan to include a method and system for controlling a notching mechanism in which the notch depths of the measured frequency are adjusted by a digital notch filter. The system disclosed in 
Regarding claim 13, Fig. 1 of Morgan shows a radar transceiver chip ("Doppler transceiver printed circuit board (PCB)", [0117]) comprises the radar circuitry and patch antennas as the transmit and receive antennas (elements 120 and 140), where the radar transceiver chip and the patch antennas are disposed on a common substrate. The common substrate is the print circuit board on which the antennae are disposed.
Regarding claim 16, par, 0009 Morgan discloses a system and method for heart rate measurement and mentions Doppler radar circuitry configured to transmit a Doppler radar signal, receive and demodulate a reflected Doppler radar signal and produce in-phase and quadrature radar output signals representing the reflected Doppler radar signal. The Doppler radar acquires data and demodulates it through signal processing circuitry. Quadrature signals are signals that are represented by a curve, thus any cardiorespiratory motion signals that sampled by the radar circuitry are considered quadrature signals (see at least Figs. 6-12).
Regarding claim 17, Morgan discloses a method for heart rate measurement and mentions in Par. 0009 that Doppler radar circuitry configured to transmit a Doppler radar signal, receive and demodulate a reflected Doppler radar signal and produce in-phase and quadrature radar output signals representing the reflected Doppler radar signal. A 
Regarding claim 18, Morgan discloses a method for heart rate measurement and mentions a respiration fundamental frequency and the respiration DG harmonics ([0009]), but is silent to mention that the notch depths are based upon amplitudes of the respiration fundamental frequency and the respiration DG harmonics or are based upon one or more ratios of the respiration fundamental frequency and the respiration DG harmonics. However, in a similar field of endeavor, McCorkle discloses that the notch depths are based upon amplitudes of measured data ([0035]) for the purpose of avoiding interfering signals ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan to base notch depths upon amplitudes of the respiration fundamental frequency and the respiration DG harmonics, as taught and suggested by McCorkle, for the purpose of avoiding interfering signals. ([0006])
Regarding claim 19, Morgan discloses a system and method for heart rate measurement and signal processing circuitry ([0009]) used to determine a respiratory rate ("respiratory signal" [0035]), but is silent to mention comprising adjusting notch frequencies of the HCDNF. However, in a similar field of endeavor, McCorkle discloses adjusting notch frequencies ([0035]) of the notch filter for the purpose of avoiding interfering signals {[0006]}. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan to adjust, by signal processing circuitry, notch frequencies of the notch filter and 
Regarding claim 20, Morgan discloses a system and method for heart rate measurement and mentions radar-measured cardiorespiratory motion data is obtained over a time frame on the order of 5-30s {[0059]}, Par. 0059 also discloses that the frequency of the signals will be altered based on the length of the time window, Morgan is silent to mention that notch widths of the HCNDF are based upon a length of a time window over which the radar-measured cardiorespiratory motion data was determined. However, in a similar field of endeavor, McCorkle discloses that the controller 155 will generate the notching control signal, which controls one or more notching parameters [e.g., notch frequency, notch depth, notch width, etc.,} of a tunable notch in the notching mechanism 110 {McCorkle, [0035]) for the purpose of avoiding interfering signals (McCorkle, [0006]}, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan mention that notch widths of the HCNDF are based upon a length of a time window over which the radar-measured cardiorespiratory motion data was determined, as taught and suggested by McCorkle, for the purpose of avoiding interfering signals. (McCorkle, [0006]).

Allowable Subject Matter
Claims 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.